Citation Nr: 0216445	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for hidradenitis 
suppurative, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability evaluation higher 
than 30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  He participated in combat in the Republic of Vietnam 
during his active duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied a disability rating higher 
than 30 percent for a skin disorder, and from a March 2002 
rating decision of the same RO which granted service 
connection for post-traumatic stress disorder and assigned an 
initial disability evaluation of 30 percent for that 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has painful, foul-smelling, and almost 
constantly draining ulcerative lesions on more than 40 
percent of his body which are deemed to be exceptionally 
repugnant.

3.  The veteran is occupationally and socially impaired with 
reduced reliability and productivity as a result of symptoms 
of post-traumatic stress disorder such as circumstantial 
speech, impaired judgment, and difficulty maintaining 
relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent disability 
evaluation for hidradenitis suppurative were met prior to 
August 30, 2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.20, 4.27, 4.118, Diagnostic Code 7899-7806 
(2002).

2.  The schedular criteria for a 60 percent disability 
evaluation for hidradenitis suppurative have been met as of 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.118, 
Diagnostic Code 7899-7806 (2002).

3.  The schedular criteria for a 50 percent disability 
evaluation for post-traumatic stress disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.125-
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA 


specifically and in detail in statements of the case dated in 
March 2002 and June 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities in obtaining 
needed evidence.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  He has, however, actively 
participated in the development of his claims on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability 


rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

I.
Hidradenitis Suppurative

The veteran's skin disorder has been evaluated using the 
criteria of 38 C.F.R. Section 4.118, Diagnostic Code 7806, 
as there is not a diagnostic code that sets forth criteria 
for assigning disability evaluations for the exact skin 
disability suffered by the veteran.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

During the course of the veteran's appeal, the criteria for 
evaluating skin disorders were legislatively changed 
effective August 30, 2002.  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a precedent 
opinion, the VA Office of General Counsel determined that 
when a provision of the VA rating schedule is amended 


while a claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  In 
the event that it is determined that the prior version is 
more favorable, then the Board should apply the former 
provision to periods both before and after the effective date 
of the regulatory change.  Also, as a factual matter, it is 
certainly possible that a claimant may be entitled to an 
increased rating prior to and independent of an intervening 
change to the rating schedule under then-existing rating 
criteria.  See VAOPGCPREC 3-2000 (April 10, 1999).

The criteria in effect upon initiation of this appeal allowed 
for the assignment of a 50 percent evaluation when there was 
evidence of ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptionally 
repugnant lesions; a 30 percent evaluation was assigned when 
there was evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  

Effective August 30, 2002, the criteria of Diagnostic Code 
7806 allow for the assignment of a 60 percent disability 
evaluation when there is evidence that more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
is affected by the skin disorder, or constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required during the past twelve 
month period.  A 30 percent evaluation is assigned under the 
new criteria if 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas is affected, or systemic 
therapy is required for a total duration of six weeks or 
more, but not constantly, within the past twelve month 
period.


It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The evidence of record reveals that the veteran is treated on 
a regular basis by a private dermatologist for lesions in the 
armpits, groin area and on his lower extremities.  The 
lesions have been described as painful, foul-smelling and 
producing large amounts of serous aqueous purulent material 
on an almost constant basis.  The veteran also has copious 
amounts of scarring due to wide excision of lesions.  He is 
prescribed antibiotics and topical compresses, but no 
corticosteroid-type therapy on a regular basis.

The veteran underwent VA examination in December 2001 and was 
found to have scarring and tracts in both armpits and in the 
perineal area as well as a serious-looking lesion on the 
right leg.  Photographs showed lesions on the veteran's right 
leg, groin and armpits.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's painful, foul-smelling, and almost 
constantly draining ulcerative lesions are exceptionally 
repugnant in that they produce an foul odor and liquid on an 
almost constant basis, are visually distasteful, and cause 
continuous pain.  Additionally, the veteran's lesions are 
found in both armpits and down his sides, in his groin area, 
and on both legs, thus covering more than 40 percent of his 
entire body.  As a consequence, the veteran meets the 
criteria for a higher rating under both the new and the old 
rating criteria.  

Based on the above findings, it appears that the new criteria 
for evaluating skin disorders are more favorable to the 
veteran only in that they allow for the assignment of a 60 
percent evaluation as opposed to the highest available rating 
of 50 percent under the prior criteria.  Thus, the Board 
finds that the veteran met the criteria for a 50 percent 
evaluation prior to the August 2002 change because his 
lesions are considered exceptionally repugnant and he meets 
the criteria for a 60 percent evaluation as of August 30, 
2002, because his lesions cover more than 40 percent of his 
body.  There is no higher schedular evaluation available for 
assignment.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his skin disability and 
treatment records are void of any finding of exceptional 
limitation due to the skin disability beyond that 
contemplated by the schedule of ratings.  Although the Board 
does not doubt that limitation caused by painful, foul-
smelling, draining lesions would have an adverse impact on 
employability, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran as a result 
of his skin disability.

II.
Post-traumatic Stress Disorder

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record reveals that the veteran works as a 
real estate agent, but has difficulty performing his 
employment duties because he tends to isolate himself and 
avoid people.  The veteran lives alone and has a strained 
relationship with his children.  He presents for evaluation 
as an extremely angry individual who tries to hide his 
depression and anger by avoiding thoughts of his stressors 
and current problems.

The veteran underwent psychological evaluation in June 2001.  
He was found to have circumstantial speech, impaired 
judgment, and difficulty coping with daily events due to 
anger and compulsive features.  A global assessment of 
functioning score of 54 was assigned and the examiner noted 
that the veteran had given up on himself and others.

The veteran underwent another psychological evaluation in 
August 2002 by the same examiner and presented as an 
intensively disordered individual with a global assessment of 
functioning score of 44.  The examiner noted that the veteran 
basically worked, went home, slept, and went back to work, 
avoiding all other activities and interactions due to an 
absolute unwillingness to relate to others.  He again had 
circumstantial speech as well as limited insight and impaired 
judgment.  The examiner opined that the veteran's functioning 
would probably continue to decline.

Following a complete review of the evidence as outlined 
above, the Board finds that the veteran's mental impairment 
most closely resembles the criteria of a 50 percent 
disability evaluation because he is occupationally and 
socially impaired with reduced reliability and productivity 
due to circumstantial speech, impaired judgment, a 
disturbance of mood, and difficulty establishing and 
maintaining relationships.  The criteria for a 70 percent 
evaluation are not met because there is no suggestion in the 
record that the veteran has deficiencies in most areas of his 
life due to suicidal ideation, obsessional rituals, illogical 
or obscure speech, panic attacks, difficulty functioning 
independently, or neglect of his personal appearance and 
hygiene.  As such, the Board finds that an initial evaluation 
of 50 percent should be assigned for the veteran's post-
traumatic stress disorder.  There is nothing in the record 
showing the need for staged ratings or the assignment of an 
extra-schedular evaluation as the veteran does not require 
frequent periods of hospitalization for his mental impairment 
nor is there evidence of marked interference with his 
employment beyond that contemplated by the assignment of a 50 
percent schedular rating.  Accordingly, the veteran's appeal 
is granted to the extent that a higher initial evaluation of 
50 percent is awarded.


ORDER

A 50 percent disability evaluation for hidradenitis 
suppurative is granted prior to August 30, 2002, subject to 
the laws and regulations governing the award of monetary 
benefits.

A 60 percent disability evaluation for hidradenitis 
suppurative is granted as of August 30, 2002, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 50 percent initial disability evaluation for post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

